Citation Nr: 0313517	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left eye 
disorder.

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Manila, Republic of the Philippines, 
Regional Office (RO).  That decision denied service 
connection for hypertension, arthritis and hearing loss.  In 
addition, the June 1998 decision found that new and material 
evidence had not been presented to reopen a claim for service 
connection for a left eye disorder.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5102, 5103, 5103A (2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).

Under the regulations issued after the enactment of the VCAA, 
and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  See38 C.F.R. § 19.9(a)(2) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing this 
case, the Board determined that the veteran had not been 
provided sufficient notification of the VCAA and such 
notification was sent to him, directly by the Board, in March 
2003.  Pursuant to 38 C.F.R. § 19.(a)(2)(ii), this letter 
informed the appellant:

You have 30 days from the date of 
this letter to respond.  If we don't 
hear from you at the end of the 30-
day period, the Board will decide 
your appeal based on the information 
and evidence currently of record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Disabled American Veterans, et. All. v. Secretary of Veterans 
Affairs, ___F.3d___, Nos. 02-7304, -7035, -7316 (Fed. Cir. 
May 1, 2003).  Thus in light of this new judicial precedent, 
the Board is compelled to remand the veteran's case to the RO 
in order to provide him the appropriate notice under 
38 U.S.C.A. § 5103(a) and (b).

Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of 
the evidence and information 
necessary to substantiate his claims 
and inform him whether he or the VA 
bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103 (a) and (b) (West 
2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
that directed above, is required by 
the VCAA.  If further action is 
required, undertake it before further 
adjudication of the claims.

3.  Readjudicate the veteran's claims 
on appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

4.  If the decision with respect to 
the claims remains adverse to the 
veteran, he should be furnished with 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




